DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/256,827 on May 19, 2022. Claims 1, 4-10 and 13-15 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall
	( US 2015/0187238 A1 ) in view of Shon et al. ( US 2017/0154557 A1 ).

	Hall teaches in Claim 1:
	An electronic device ( Figures 1A, Figure 29B, etc disclose a multi-panel display 100 with a plurality of LED display panels 104a-104t ) comprising: 
a communicator ( Figures 24B, 29C, 29D, [0208]-[0209], [0137] etc disclose an interface circuit 1651 and a controller 1800 which can provide data to a data receiver box 1400 (read as examples of a communicator) which can then provide power, data, communication to a plurality of LED display panels 1350. To clarify, the earlier figures show the multi-panel system as well and the circuitry aspects, are shown in Figures 29+ ); and 
a processor ( [0186], etc, disclose of a processor and respectfully, it is clear that a processor to perform the described functions is inherent ) configured to receive, from at least one cabinet of a plurality of cabinets ( Figure 1A, for purposes of examination, each individual LED panel is interpreted as a cabinet ), position information on a defective pixel detected in at least one cabinet via the communicator, the position information comprising first coordinate values of a position of the defective pixel on the last least one cabinet, identify second coordinate values of a position where the defective pixel is present on an entire screen configured with the plurality of cabinets based on the first coordinate values of the position of the defective pixel on the at least one cabinet and identification information of the at least one cabinet, identify a defective area on the entire screen based on the identified second coordinate values, and provide information on the identified defective area ( Figure 23, [0170]+, disclose monitoring the health of a panel and/or individual pixels can be determined. Notably, communication (as performed by the data receiver box) is made between the panels and the assembly aspects. Notably, the LED display panel with the defect is identified and again, the individual pixel can be determined (read as a defective area/panel being determined because of the defective pixel within, i.e. read as identified position). Figure 23, [0170] discloses the identification of the defective LED display panel may be performed manually or automatically. To clarify, as step 1511 notes, a defect in the LED panel is first detected, i..e which one of the panels as well as which individual pixels are defective in particular. That particular panel, of the many, is replaced, so it is clearly detected. The claim requires two sets of coordinate to be detected, the second based on the first and this process taught by Hall is able to narrow down the panel as well as the individual pixel, or vice-versa. The two are related to each other and two determinations are made ), 
wherein each of the plurality of cabinets comprises a plurality of display modules, and wherein each of the plurality of display modules comprises a plurality of pixels each configured with a plurality of LEDs ( Figures 2A and 13/14, [0067]-[0068] disclose one LED panel 200 of the plurality of LED panels 104a-104t. Please note a plurality of pixels 214, each of which has four LEDs 216. Figure 14 shows that for each display panel, there is furthermore, a plurality of elements and within these elements (read as display modules) are the pixels themselves. Respectfully, this limitation/term “modules” is broad and arbitrary ); but

Hall does not explicitly teach to detect first coordinate values “with respect to a position of a reference pixel among the plurality of pixels included in the at least one cabinet”.

However, in the same field of endeavor, defective displays, Shon teaches of generating detection data based on an applied pixel value, ( Shon, [0123]+ ). In particular, the detection data uses a reference value and use this to determine pixel failure by determining the reference value corresponding to valid data. From there, by comparison, the defective pixels can be determined. To clarify, by first deriving a set of valid pixels/data, based on this, the defective ones can thus be determined.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the reference value, as taught by Shon, with the motivation that by first determining the valid pixels, the pixels which have failed can be determined in real time as a basis for the comparison. Without the comparison, detecting the failed pixels is not possible, ( Shon, [0125]+ ).

	Hall teaches in Claim 9:
	The device according to claim 1, wherein the processor is configured to receive position information of the defective pixel from the at least one cabinet at every specific time, and provide the received position information of the defective pixel and surrounding environment information of the plurality of cabinets measured at every specific time to an external device. ( Figure 23, [0170] discloses the identification of the defective LED display panel may be performed manually or automatically (read at a specific time) and this entails checking every pixel for possible defects (read as including surrounding environment). If defects are determined, a warning or error signal identifying the location of the defect(s) can be output to external aspects so that a user can be alerted )

	Hall teaches in Claim 10:
	A method for controlling an electronic device ( Figures 1A, Figure 29B, etc disclose a multi-panel display 100 with a plurality of LED display panels 104a-104t ), the method comprising: 
receiving, from at least one cabinet of a plurality of cabinets ( Figure 1A, for purposes of examination, each individual LED panel is interpreted as a cabinet ), position information on a defective pixel detected in the at least one cabinet; the position information comprising first coordinate values of a position of the defective pixel on the at least one cabinet; identifying second coordinate values of a position where the defective pixel is present on an entire screen configured with the plurality of cabinets based on the first coordinate values of the position of the defective pixel on the at least one cabinet and identification information of the at least one cabinet; identifying a defective area on the entire screen based on the identified second coordinate values; and providing information on the identified defective area ( Figure 23, [0170]+, disclose monitoring the health of a panel and/or individual pixels can be determined. Notably, communication (as performed by the data receiver box) is made between the panels and the assembly aspects. Notably, the LED display panel with the defect is identified and again, the individual pixel can be determined (read as a defective area/panel being determined because of the defective pixel within, i.e. read as identified position). Figure 23, [0170] discloses the identification of the defective LED display panel may be performed manually or automatically. To clarify, as step 1511 notes, a defect in the LED panel is first detected, i..e which one of the panels as well as which individual pixels are defective in particular. That particular panel, of the many, is replaced, so it is clearly detected. The claim requires two sets of coordinate to be detected, the second based on the first and this process taught by Hall is able to narrow down the panel as well as the individual pixel, or vice-versa. The two are related to each other and two determinations are made ), 
wherein each of the plurality of cabinets comprises a plurality of display modules, and wherein each of the plurality of display modules comprises a plurality of pixels each configured with a plurality of LEDs ( Figures 2A and 13/14, [0067]-[0068] disclose one LED panel 200 of the plurality of LED panels 104a-104t. Please note a plurality of pixels 214, each of which has four LEDs 216. Figure 14 shows that for each display panel, there is furthermore, a plurality of elements and within these elements (read as display modules) are the pixels themselves. Respectfully, this limitation/term “modules” is broad and arbitrary ); but
Hall does not explicitly teach to detect first coordinate values “with respect to a position of a reference pixel among a plurality of pixels included in the at least one cabinet”.

However, in the same field of endeavor, defective displays, Shon teaches of generating detection data based on an applied pixel value, ( Shon, [0123]+ ). In particular, the detection data uses a reference value and use this to determine pixel failure by determining the reference value corresponding to valid data. From there, by comparison, the defective pixels can be determined. To clarify, by first deriving a set of valid pixels/data, based on this, the defective ones can thus be determined.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the reference value, as taught by Shon, with the motivation that by first determining the valid pixels, the pixels which have failed can be determined in real time as a basis for the comparison. Without the comparison, detecting the failed pixels is not possible, ( Shon, [0125]+ ).

6.	Claims 4-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall
( US 2015/0187238 A1 ) in view of Shon et al. ( US 2017/0154557 A1 ), as applied to Claims 1 and 10, further in view of Ha et al. ( US 2016/0078800 A1 ).

	As per Claim 4:
	Hall does not explicitly teach “wherein the processor is configured to, based on a predetermined number or more of other defective pixels being present within a predetermined distance from a specific defective pixel based on the identified second coordinate value, identify an area including the specific defective pixel and the other defective pixels as the defective area.”

However, in the same field of endeavor, displays focusing on error aspects, Ha teaches of detecting that a plurality of LEDs have an error and the plurality of LEDs having the error being adjacently disposed is determined, ( Ha, Figures 7A-D, 8, [0026] ). In particular, if the adjacently disposed (read as a predetermined distance) to the erroneous pixel are analyzed and also determined to be defective (in a high enough number passing the threshold (read as based on a predetermined number or more), then a notification is made and a different course of action is performed. Please note Figures 7-9, [0086] which show a different layout (along with spacing ) of defective LEDs and if it exceeds a predetermined number (within a distance as well), then a notification to replace is made. Figure s11, S1160 discloses details on the analyzing of the disposition of LED elements with errors. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the analysis of defective LED elements, as taught by Ha, with the motivation if the predetermined number is surpassed, then the panel will need and can receive repair, to ensure proper display, ( Ha, [0087] ). To clarify, [0008] discloses that if only a few defects are present, then perhaps repair is not needed. There is clearly a weighing of issues and by having the threshold within a certain distance, these factors can be considered. 

	Hall and Ha teach in Claim 5:
	The device according to claim 4, wherein the processor is configured to provide information on a position of the identified defective area. ( Hall teaches of using defect pixel information and Ha teaches likewise in [0011] with the controller providing results of the detection and how to handle the defects )

	Hall teaches in Claim 6:
	The device according to claim 4, wherein the processor is configured to identify cabinets including a plurality of defective pixels present in the identified defective area among the plurality of cabinets, and provide information on the defective area based on the identified cabinets. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

	Hall teaches in Claim 7:
	The device according to claim 6, wherein the processor is configured to provide information on positions of the plurality of cabinets including the defective area. ( Figure 1A, [0086] disclose being able to identify the various panels and direct particular information relevant to that particular panel from the data. An example of master and slave panels is given and in general, it is clear that the position of the LED display panels is not only determined, but this information is useful )

	As per Claim 13:
	Hall does not explicitly teach of “wherein the identifying the defective area on the entire screen comprises, based on a predetermined number or more of other defective pixels being present within a predetermined distance from a specific defective pixel based on the identified position, identifying an area including the specific defective pixel and the other defective pixels as the defective area.”

However, in the same field of endeavor, displays focusing on error aspects, Ha teaches of detecting that a plurality of LEDs have an error and the plurality of LEDs having the error being adjacently disposed is determined, ( Ha, Figures 7A-D, 8, [0026] ). In particular, if the adjacently disposed (read as a predetermined distance) to the erroneous pixel are analyzed and also determined to be defective (in a high enough number passing the threshold (read as based on a predetermined number or more), then a notification is made and a different course of action is performed. Please note Figures 7-9, [0086] which show a different layout (along with spacing ) of defective LEDs and if it exceeds a predetermined number (within a distance as well), then a notification to replace is made. Figure s11, S1160 discloses details on the analyzing of the disposition of LED elements with errors. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the analysis of defective LED elements, as taught by Ha, with the motivation if the predetermined number is surpassed, then the panel will need and can receive repair, to ensure proper display, ( Ha, [0087] ). To clarify, [0008] discloses that if only a few defects are present, then perhaps repair is not needed. There is clearly a weighing of issues and by having the threshold within a certain distance, these factors can be considered. 

	Hall and Ha teach in Claim 14:
	The method according to claim 13, wherein the providing the information on the identified defective area comprises providing information on a position of the identified defective area. ( Hall teaches of using defect pixel information and Ha teaches likewise in [0011] with the controller providing results of the detection and how to handle the defects )

	Hall teaches in Claim 15:
	The method according to claim 13, further comprising: identifying cabinets including a plurality of defective pixels present in the identified defective area among the plurality of cabinets, and providing information on the defective area based on the identified cabinets. ( Figure 23, [0170] discloses determining the location of the defective pixel, i.e. coordinate as Hall teaches of a plurality of pixels within each panel )

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall
( US 2015/0187238 A1 ), Shon et al. ( US 2017/0154557 A1 ) in view of Ha et al. ( US 2016/0078800 A1 ), as applied to Claim 6, further in view of Bae et al. ( US 2015/0154933 A1 ).

	As per Claim 8:
	Hall does not explicitly teach “wherein the processor is configured to identify at least one cabinet required to be replaced with another cabinet among the plurality of cabinets including the defective area, and provide information on the identified cabinet and a cabinet targeted to be replaced with the identified cabinet among the plurality of cabinets constituting the entire screen.”

However, in the same field of endeavor, displays focusing on error aspects, Bae teaches of determining a location of a defective pixel, ( Bae, Figure 3, [0071] ). In particular, after determining the location, compensation is attempted and [0051], etc, disclose of being able to compensate using other pixels in the same group and/or an adjacent group. Please note Figure 4, [0078]+ which discloses the steps of the compensation module. To clarify, an adjacent/second pixel group is applicable to Hall’s teaching of a multi-panel display and that if one panel is defective, an adjacent panel can be used to compensate for the visual defect, possibly compensating for it.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, 

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably a reliance on Shon for several of the newly cited limitations, such as aspect of the reference pixel value. As a result, Applicant’s arguments are moot at this time.
	Applicant argues against the Hall reference, notably the teachings in [0171]+. However, Hall clearly teaches of being able to not only monitor the health of the panel (among the plurality of panels), but also the health of the individual pixels, (within each panel). In light of the process shown in Figure 23, etc, it is clear that two aspects (coordinates) are determined, namely which panel and within the panel, which individual pixels. The flowchart, etc, details a process to be able to narrow down the locations and replace/correct for the defective pixels/panel.
	Applicant is advised to overcome the current rejection by better defining the process of determining the two coordinate as well as how they related to each other. Respectfully, determining a second coordinate simply “based” on the first coordinate is not sufficient in this situation, given Hall’s teachings. Better defining this process will overcome the current rejection.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621